Citation Nr: 0840172	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-26 415	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from April 1968 to April 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).


FINDING OF FACT

On October 17, 2008, the Board was notified that the 
appellant died in August 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).  In reaching this determination, the 
Board intimates no opinion as to the merits of this appeal or 
to any derivative claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2008).  


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


